                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

           Diane Skinder,               )            JUDGMENT IN CASE
                                        )
              Plaintiff,                )           5:19-cv-00153-KDB-DCK
                                        )
                 vs.                    )
                                        )
 Federal Express Long Term Disability   )
                 Plan,                  )
                                        )
             Defendant,                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 12, 2021 Order.

                                               April 12, 2021




     Case 5:19-cv-00153-KDB-DCK Document 44 Filed 04/12/21 Page 1 of 1
